Citation Nr: 1135937	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  07-22 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation (DIC) pursuant to the provisions of 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from June 1943 to October 1945.  The Veteran died in May 2005, and the Veteran's widow is the appellant in this matter.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2010, the Veteran testified at a personal hearing before the undersigned Acting Veterans Law Judge.  A copy of the transcript is of record.  

In November 2010, the Board requested an opinion from a Veterans Health Administration (VHA) medical expert.  A VHA opinion and addendum were received in November 2010 and May 2011, respectively, and incorporated into the record.  The Veteran and her representative were provided a copy of the VHA opinion and addendum, and given sixty days to respond.  As of this date, the Veteran has submitted no additional evidence; therefore, the Board will consider the current evidence of record in deciding the appeal.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT  

1.  All relevant evidence necessary for an equitable disposition of the appellant's appeal has been obtained.  

2.  The Veteran died in May 2005.  The death certificate shows that the immediate cause of death was acute myelogenous leukemia (AML), with chronic obstructive lung disease as a significant condition contributing to his death.  

3.  At the time of his death, service connection was in effect for chronic anxiety reaction, evaluated as 70 percent disabling.  The Veteran was also in receipt of a total disability based upon individual unemployability (TDIU), as of October 19, 2001.  

4.  The Veteran did not die as a result of a service-connected disability, nor did his service-connected disability cause or contribute substantially or materially to his death.  

5.  The Veteran was not continuously rated totally disabled due to a service-connected disability for at least 10 years immediately preceding his death, nor was a total evaluation continuously in effect since the date of his discharge from military service and for at least five years immediately preceding his death.  


CONCLUSIONS OF LAW

1.  The cause of the Veteran's death was not incurred in or aggravated by his active duty service.  38 U.S.C.A. §§ 1101, 1110, 1310, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.312 (2010).  

2.  The criteria for DIC benefits pursuant to 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

In addition, certain additional VCAA notice requirements may attach in the context of a claim for Dependency Indemnity and Compensation (DIC) benefits based on service connection for the cause of death.  Generally, section 5103(a) notice for a DIC case must include: (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  In addition, the content of the section 5103(a) notice letter will depend upon the information provided in the claimant's application.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

The Board finds that the VCAA notice requirements for service connection for cause of the Veteran's death have been satisfied by the June 2005 and September 2009 letters sent to the appellant.  In the letters, VA informed the appellant that in order to substantiate a claim for service connection for cause of the Veteran's death, the evidence needed to show the cause of the Veteran's death, a disease or injury in service, and a relationship between the cause of death and the disease or injury in service.  In this case, the appellant received notice which complied with Hupp in September 2009.  The January 2010 Supplemental Statement of the Case (SSOC) reflects readjudication of the claim after issuance of the VCAA notice.  Hence, the appellant is not shown to be prejudiced by the timing of VCAA-compliant notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of fully compliant VCAA notification followed by readjudication of the claim, such as in a SOC or SSOC), is sufficient to cure a timing defect).  

As to informing the appellant of which information and evidence she was to provide to VA and which information and evidence VA would attempt to obtain on her behalf, VA informed her it had a duty to obtain any records held by any federal agency.  It also informed her that it would make reasonable efforts to help her get evidence to support her claim such as medical records and employment records.  The letters also stated that she would need to give VA enough information about the records so that it could obtain them for her.  

In addition to the foregoing analysis, to whatever extent the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date, the Board finds no prejudice to the appellant in proceeding with the present decision.  Since the claims are being denied, any such effective date question is moot.  The appellant has had ample opportunities to meaningfully participate in the adjudicative claims process.  Any error or deficiency in this regard is harmless, and not prejudicial.  VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  In connection with the current appeal, VA obtained the Veteran's service treatment records and VA outpatient treatment records from September 1998 to April 2005.  In addition and as previously indicated, opinions from a VHA medical expert under the provisions of 38 U.S.C.A. § 7109(a) and 38 C.F.R. § 20.901(a) was obtained in November 2010 and May 2011.  

For the foregoing reasons, the Board concludes that reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims.  The evidence of record provides sufficient information to adequately evaluate the claims, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  No further assistance to the appellant with the development of evidence is required.  38 U.S.C.A. § 5103(a)(2); 38 C.F.R. § 3.159(d).  

II.  Decision
Service Connection for the Cause of the Veteran's Death

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

VA death benefits are payable to the surviving spouse of a Veteran if the Veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312 (2010).  In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312.  

In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  In order to be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to cause death; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that the service-connected disorder casually shared in producing death, but rather it must be shown that there was a causal connection between the service-connected disability and the Veteran's death.  38 C.F.R. § 3.312(b), (c).  

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

The appellant seeks service connection for the cause of the Veteran's death.  In pertinent part, it is contended that the Veteran's service-connected anxiety disorder contributed to his death.  

In the case at hand, a review of the record discloses that the Veteran died in May 2005.  According to the Certificate of Death, the immediate cause of the Veteran's death was acute myelogenous leukemia (AML).  Chronic obstructive lung disease was listed as a significant condition contributing to his death but not resulting in the underlying cause of death.  At the time of the Veteran's death, service connection was in effect for chronic anxiety reaction, rated as 70 percent disabling.  The Veteran was also in receipt of a total disability based upon individual unemployability (TDIU), as of October 19, 2001.  

Service treatment records fail to demonstrate the presence of any leukemia or chronic obstructive lung disease.  VA outpatient treatment records dated September 1998 to April 2005 reflect diagnoses of seizure disorder, coronary artery disease, hypertension, anemia, hypothyroidism, degenerative joint disease, a history of anxiety and depression, prostate cancer, hyperlipidemia, and renal insufficiency.  The treatment records fail to mention his AML and chronic obstructive lung disease.  

In September 2009, the RO requested a VA medical opinion concerning whether the Veteran's service-connected anxiety disorder caused or contributed substantially or materially to his death.  After a review of the claims file, the VA physician concluded that it is less likely as not that the Veteran's service-connected anxiety disorder caused or contributed substantially or materially to his cause of death.  However, the Board notes that the September 2009 VA physician failed to provide any rationale associated with his medical opinion.  As such, a medical expert opinion was requested from an oncologist with the Veterans Health Administration (VHA).  See the November 2010 VHA request.  According to the November 2010 VHA opinion, the Chief of the Hematology and Oncology Department of the San Francisco VA Medical Center concluded that there is "little, if any chance (i.e. less than 50% chance)" that the Veteran's service-connected anxiety disorder caused or materially contributed to his death.  Similarly, she opined that there is "little, if any chance "(less than 50%)" that his AML was caused by his service-connected anxiety disorder or that his AML was materially aggravated by the service-connected disability.  The November 2010 physician explained that there is no relationship in the literature between anxiety and the development of AML, nor a direct relationship with chronic obstructive lung disorder and the development of AML.  She further added that AML in elderly patients often carries a grim prognosis with treatment being complicated because many elderly adults have co-morbid conditions.  This, in turn, results in having a higher chance of having unfavorable cytogenetics and their leukemia cells display a higher incidence of multidrug resistance.  Overall, elderly patients have a very poor prognosis and short survival time after being diagnosed with AML.  Additionally, it was concluded that it is not at least as likely as not that the Veteran's acute myelogenous leukemia and the chronic obstructive lung disease was caused or aggravated by his service-connected anxiety disorder.  See the May 2011 VHA addendum opinion.  The VA staff psychiatrist explained that generalized anxiety disorder is not a disorder which can cause or exacerbate chronic obstructive lung disease and AML.  In fact, AML has been associated with environmental factors, genetic abnormalities, and other benign and malignant hematologic diseases.  He concluded that there is "[n]o causal link between generalized anxiety disorder and AML.  

There is no contrary medical opinion or medical evidence in the record, and neither the appellant nor his representative has identified or alluded to such medical evidence or opinion.  The VHA opinion reports clearly states that the Veteran's claims file was available and reviewed.  The physicians reviewed the Veteran's subjective history, clinical findings, and rendered an opinion with supportive rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Thus, the Board considers the November 2010 VHA opinion and May 2011 VHA addendum opinions adequate, and service connection for the cause of the Veteran's death must be denied.  

The Board acknowledges the appellant's arguments regarding the alleged relationship between the Veteran's service-connected disability and his death from AML and chronic obstructive lung disease.  The appellant is competent to testify as to her observations.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In addition, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  However, the Board rejects those arguments to the extent that the appellant seeks to etiologically relate the Veteran's service-connected disability to his death from AML and chronic obstructive lung disease.  The appellant, as a layperson, is not competent to create the requisite causal nexus between the Veteran's service-connected disability and his death from AML and chronic obstructive lung disease.  Rather, evidence that requires medical knowledge must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education, none of which the appellant has.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As such, her contentions have no probative value.  

Based on the aforementioned, the Board is unable to reasonably associate the Veteran's AML with chronic obstructive lung disease with any incident or incidents of his period of active military service.  Nor is there competent, probative or persuasive evidence that his service-connected disability caused or contributed substantially or materially to his death.  Accordingly, the preponderance of the evidence is against the appellant's claim, and service connection for the cause of the Veteran's death must be denied.  

Dependency and Indemnity Compensation (DIC) pursuant to the provisions of 38 U.S.C.A. § 1318

The appellant essentially contends that she should be entitled to DIC under 38 U.S.C.A. § 1318 as her husband was receiving VA benefits at the 100 percent rate at the time of his death.  

VA will pay death benefits to the surviving spouse in the same manner as if the Veteran's death were service connected if his death was not the result of his own willful misconduct and, at the time of death, he was receiving, or was entitled to receive compensation for a service-connected disability rated totally disabling if (1) the disability was continuously rated totally disabling for a period of 10 or more years immediately preceding death, (2) the disability was continuously rated totally disabling for a period of not less than five years from the date of the Veteran's discharge or other release from active duty, or (3) the Veteran was a former prisoner of war who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22(a).  

The term "entitled to receive" means that at the time of his death, the Veteran had service-connected disability rated as totally disabling, but was not receiving compensation because (1) VA was paying the compensation to his dependents, (2) VA was withholding the compensation to offset an indebtedness, (3) he had applied for compensation, but was not receiving total disability compensation due solely to clear and unmistakable error in a VA decision, (4) he had not waived retired or retirement pay in order to receive compensation, or (5) VA was withholding payments as required by law.  38 C.F.R. § 3.22(b); see Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 2008).  The Board also notes that a 2005 amendment to 38 C.F.R. § 3.22 provides an additional method for prevailing on 1318 claims, where additional service department records are received that existed at the time of a prior VA decision, but were not considered.  

At the time of the Veteran's death, service connection was established for his chronic anxiety disorder, rated at 70 percent disabling, and at the same time, he was awarded TDIU benefits, effective October 19, 2001.  As the Veteran died in May 2005, he was in receipt of 100 percent disability compensation for less than five years.

The appellant has not alleged, and the evidence does not show, that the Veteran was entitled to receive 100 percent disability compensation for the 10-year period immediately preceding his death in May 2005, but was not receiving such compensation for any of the reasons enumerated in 38 C.F.R. § 3.22(b).  At the time of the Veteran's death, he had a disability rating for TDIU, effective October 2001.  There were no pending claims when he died, particularly concerning the effective date assigned the TDIU benefits.  

The Board notes that the Veteran was not rated as totally disabled continuously since his release from active duty and for at least five years immediately preceding his death.  Also, there is no evidence suggesting that the Veteran was a prisoner of war at any time.  Upon review of the evidence of record, the Board finds that there is no possibility that the Veteran could have met the requirements of a total disability rating of the required duration at the time of his death.  As such, DIC benefits pursuant to 38 U.S.C.A. § 1318 is denied.  


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.  

Entitlement to Dependency and Indemnity Compensation (DIC) pursuant to the provisions of 38 U.S.C.A. § 1318 is denied.  



____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


